DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the communication dated 04/12/2021.
Claims 1 – 10 are presented for examination.

Priority
ADS dated c04/15/2020 claims foreign priority to KR 10-2019-0044286 dated 2019-04-16.

Information Disclosure Statement
IDS dated 04/12/2021 has been reviewed. See attached.
Drawings
The drawings dated 04/15/2020 have been reviewed. They are accepted.

Specification
The abstract dated 04/15/2020 has been reviewed. It contains 156 words and 17 lines which is more than the allowed 150 words and 15 lines. Therefore the abstract of the specification is objected to because it contains more than 150 words and more than 15 lines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8, 9, and 10 are being interpreted under 112 sixth paragraph 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first module”, “a second module”, “a third module”, “a fourth module”, and “a fifth module” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Figure 7 and paragraph 25 – 25 disclose that “modules” are software. Paragraph 24 states: “the modules 10 – 50 may be provided in a storage unit 200 to perform a series of predetermined processes according to operation of a control unit 100…” Paragraph 25 states: “the control unit 100 may include a microprocessor, a central processor, and a micro controller, and the storage unit 200 may be provided with at least program or software module corresponding to these modules…”.

The Examiner notes that the modules themselves are disclosed as software. The software “may be provided in a storage” but the modules themselves are simply software.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 9, 10 are rejected. 


Claim limitation “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Figure 7 and paragraph 25 – 25 disclose that “modules” are software. Paragraph 24 states: “the modules 10 – 50 may be provided in a storage unit 200 to perform a series of predetermined processes according to operation of a control unit 100…” Paragraph 25 states: “the control unit 100 may include a microprocessor, a central processor, and a micro controller, and the storage unit 200 may be provided with at least program or software module corresponding to these modules…”.

The Examiner notes that the modules themselves are disclosed as software. The software “may be provided in a storage” but the modules themselves are simply software.

The claimed modules are performing specialized functions. Specialized software requires the disclosure of an algorithm and the specification does not disclose the software algorithms.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 0 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claim 1:
Step 1: yes “method”
Step 2A Prong One: Yes, the claim recites “… setting a thermal comfort scale of age-specific perceived temperature of residents living in a certain area based on an experiment exposed to thermal stress environment in an artificial climate chamber, the method comprising: a step of setting an experimental condition of the experiment exposed to thermal stress environment; a step of surveying an age-specific thermal sensation vote according to the experimental condition of the experiment exposed to thermal stress environment; a step of simulating a predicted mean vote and an age-specific perceived temperature by use of a Klima-Michel model according to measuring elements of the experiment exposed to thermal stress environment; a step of predicting an age-specific thermal sensation vote according to variations in perceived temperature on the basis of the survey results of the age-specific thermal sensation vote according to measuring factors of the environment exposed to the age-specific thermal stress environments and the age-specific perceived temperature and a step of setting a danger standard or comfort scale of the age-specific perceived temperature of the residents living in a certain” which is a mental process of thinking about temperature and imagining when it might be too hot or too cold.

Step 2A Prong Two: The whole of the claim is directed towards the mental process and there are no additional elements which rely or use the mental process.

Step 2B: No, the claim does not have any additional elements which are significantly more.

Therefore the claim is not eligible under 35 USC 101.

Claim 2:
Step 1: Yes “method”
Step 2A Prong One: Yes, the claim recites “the method for setting the thermal comfort scale of the age-specific perceived temperature according to claim 1, wherein the experiment condition includes an experiment time, and experiment location, an experiment group, an experiment hour, information on a subject’s body belonging to the experiment group, a heat insulting value of clothing, an environmental condition and an exercise loading condition” which are merely elements which are considered as part of the mental process of thinking about and imagining when it might be too hot or too cold. A human is capable of thinking about items, such as, time insulation value of clothing, environmental conditions, etc. and imagining if it is too hot or too cold given the things considered.
Step 2A Prong Two: The whole of the claim is directed towards the mental process and there are no additional elements which rely or use the mental process.

Step 2B: No, the claim does not have any additional elements which are significantly more.

Therefore the claim is not eligible under 35 USC 101.

Claim 3: recites additional elements to consider (temperature, humidity, wind speed) when thinking about if its too hot or too cold. These elements are not a practical application nor are they significantly more.

Claim 4: recites elements which are mathematical equations which characterize thermal variations in the perceived temperature and these elements are not practical applications nor are they significantly more. 

Claim 5: recites elements which are significantly the same as claim 1 and 2. Claim 5 is not eligible under 35 USC 101 due to the same reasons as outlined above for claims 1 and 2.

Claims 6: recites a mathematical calculation of a regression and this is merely additional abstract ideas. Such limitations are not a practical application nor are they significantly more.

Claim 7: recites a mathematical calculation of a regression and this is merely additional abstract ideas. Such limitations are not a practical application nor are they significantly more.

Claim 8: 
Under step 1: Yes “Apparatus”
With regards to Step 2A Prong 1 and 2, and Step 2B the claim recites elements which are significantly the same as claim 1 and 2. Claim 5 is not eligible under 35 USC 101 due to the same reasons as outlined above for claims 1 and 2.

Claim 9: recites a mathematical calculation of a regression and this is merely additional abstract ideas. Such limitations are not a practical application nor are they significantly more.

Claim 10: recites a mathematical calculation of a regression and this is merely additional abstract ideas. Such limitations are not a practical application nor are they significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campano_2017 (Analysis of the Perceived Thermal Comfort in a Portuguese Secondary School: Methodology and Results, International Journal of Engineering and Technology, Vol. 0, No. 6, December 2017) in view of Tsuzuki_2002 (Thermal Sensation and Thermoregulation in Eldely Compared to Young People In Japanese Winter Season, Proceedings: Indoor Air 2002) in view of Gang_2017 (TSV Blazerjecsyk_2014 (Comparision of UTCI to selected thermal indices, International Journal of Biometeorology May 2011).

Claim 1.  Campano_2017 teaches “A method (abstract: “this paper presents a methodology… the exposed methodology…”) for setting a thermal comfort scale of an perceived temperature of residents living in a certain area (abstract: “… the thermal environment in non-university classrooms… the calculation of both static and adaptive thermal comfort indicators… Thermal Sensation Vote, TSV,… Thermal Precference Vote, TPV… Predicted Mean Vote (PMV was lower than TSV… the exposed methodology allows to characterize the thermal comfort level of Iberian non-univeristy classrooms…” page 448 section I introduction: “… methodology to assess the thermal comfort in Portuguese classrooms…”) based on an experiment exposed to thermal stress environment in an [room] (page 449: “… data collection instances are established on each of the school day… the classroom selected for this study in the standard classroom 24 of the Eca de Queiros secondary school, which is located in Lisbon (Portugal)…” NOTE data collection for a study teaches an experiment), the method (page 448: “… methodology used for the characterization of the existing thermal comfort level of multipurpose classrooms…”; page 449 section III “methodology”) comprising:
a step of setting an experimental condition of the experiment exposed to thermal stress environment (Table IV: the condition of experimental dates of 15th Nov to 21st of November were set on the classroom 24) a step of surveying an hermal sensation vote according to the experimental condition of the experiment exposed to thermal stress environment (Table V illustrates the occupant’s acceptance, thermal preference vote thermal sensation vote, cold feet, hot feet, etc); a step of simulating a predicted mean vote and an perceived temperature by use of a according to measuring elements of the experiment exposed to thermal stress environment (Table V: predicted mean vote, page 452: “ calculated with collected surveys and objective thermal parameers… the mean predicted mean vote (PMV)…”); a step of predicting an  thermal sensation vote according to variations in perceived temperature on the basis of the survey results of the athermal sensation vote according to measuring factors of the environment exposed to the thermal stress environments and the erceived temperature (Table V: “Thermal Sensation Vote”); and 

While Campano_2017 teaches that the participants in the experiment were “teenagers” (introduction) and that multipurpose classroom in the secondary school used in the experiment contained children 15 – 18 years of age (page 448 section II par 1) and that “gender and age” are “values analyzed” in the survey which would properly have implied “age-specific” perceived temperature to one of ordinary skill in the art, Campano_2017 does not appear to be focused on collecting “age-specific” perceived temperature. Therefore; Campano_2017 does not explicitly teach “age-specific” perceived temperature.

Also; Campano_2017 does not teach “Klima-Michel model” nor “a step of setting a danger standard or comfort scale of the age specific perceived temperature of the residents living in a certain.”


Tsuzuki_2002; however, teaches “age-specific” perceived temperature (abstract: “… an experimental study on the thermal comfort requirements of elderly people compared to college-aged people… it appears that, compared to younger people, elderly people have reduced warmth sensitivity in cold “a step of setting  or comfort scale of the age specific perceived temperature of the residents living in a certain” (page 661 Table 2; page 662 Figures 3, 4, 5; page 664: “… the unacceptability rate was minimal for both young and elderly people at 25C and 27C. at the same time their thermal preference remained unchanged and thermal sensation was +/- 0.5, around thermal neutrality (0) in both temperature conditions…”; NOTE: the above cites graphs and statements indicate that on a calcium scale that perceived temperature is acceptable in the range of 25 to 27 degrees but unacceptability is not minimal above and below these temperatures. Therefore this teaches a comfort range on the Celsius scale.).

Campano_2017 and Tsuzuki_2002 are analogous art because they are from the same field of endeavor called thermal measurement. Before the effective fling date it would have been obvious to a person of ordinary skill in the art to combine Campano_2017 and Tsuzuki_2002. The rationale for doing so would have been that Campano_2017 teaches to conduct experiments on teenagers. Tsuzuki_2002 teaches to compare the results of younger people with older people because their physiological responses are different. Therefore it would have been obvious to combine Campano_2017 and Tsuzuki_2002 for the benefit of identifying how the perceived thermal comfort of older people is different from that of younger ones to obtain the invention as specified in the claims.

Campo_2017 and Tsuzuki_2002 does not teach “Klima-Michel model” nor “a danger standard.”


Gang_2017; however, teaches  “Klima-Michel model” (abstract: “… simulate human heat stress, it is essential to use a model that calculates the physiological process… the German Meteorological Agency 

Campano_2017 and Tsuzuki_2002 and Gang_2017 are analogous art because they are from the same field of endeavor called thermal measurement. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Campano_2017 and Gang_2017. The rationale for doing so would have been that Campano_2017 teaches to calculate/simulate predicted mean vote (PMV) and Gang_2017 teaches simulate human stress using the known Klima-Michael model developed by the German Meteorological Agency which is based on Fanger’s PMV. Therefore it would have been obvious to combine Campano_2017 and Gang_2017 for the benefit of predicting thermal sensations to obtain the invention as specified in the claims.

Campo_2017 and Tsuzuki_2002 and Gang_2017 does not explicitly teach “a danger standard.”

Blazerjecsyk_2014; however, teaches “a danger standard” (page 520 Table 5: “temperature thresholds (C) of particular thermal sensations (of alert descriptions) used in various biochlimatic indices… extreme hazard… moderate hazard… danger… caution… extreme caution… danger… extreme danger…”).

Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 are analogous art because they are from the same field of endeavor thermal measurements. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Campano_2017 and Blazerjecsyk_2014. The rationale for doing so would have been that Campano_2017 teaches to assess the thermal environment in which people live/exist and Blazerjecsyk_2014 teaches that various Campano_2017 and Blazerjecsyk_2014 for the benefit of identifying when the temperature is dangerous or hazardous to people in the room to obtain the invention as specified in the claims.

Claim 2. Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 teach all the limitations of claim 1 as outlined above. Additionally Campano_2017 makes obvious “wherein the experimental condition includes an experiment time (page 449 section III par 1: “… instances are established on each of the school days: at the beginning of the school day (instant 1). Before the midmorning break (Instant 2), before the lunch break (instant 3) and after the lunch break (instant 4)..”; page 451 table IV “… Day/Instant of measurement…” “Classroom 24 Between 15th November – 21st November” NOTE: the instant of measurement is the moment in time at a particular hour of the day in which the experiment data was collected.), an experiment location (page 449: “the classroom selected for this study is the standard classroom 24 of the Eca de Queiros secondary school, which is located in Lisbon (Portugal)…”; page 450: “… occupant location in the classroom: A 4X5 cell grid…” Fig. 3 page 449 Fig. 2 “classroom 24”; page 451 table IV: “classroom 24”), an experiment group (page 450: Table III “students surveyed”;  page 451 table IV: “no. of students” “no. of teachers”), an experiment hour (page 449 section III par 1: “… instances are established on each of the school days: at the beginning of the school day (instant 1). Before the midmorning break (Instant 2), before the lunch break (instant 3) and after the lunch break (instant 4)..”; page 451 table IV “… Day/Instant of measurement…” “Classroom 24 Between 15th November – 21st November” NOTE: the instant of measurement is the moment in time at a particular hour of the day in which the experiment data was collected.), information on a subject’s body belonging to the experiment group (page 450: “… gender and age…” page 451 table IV: “age (years)” “gender (M/F)”
a heat insulating value of clothing (page 450: “… the measurement of the thermal parameters… the clothing worn… clothing worn: compilation of clothing elements with their insulation value, in clo… objective data obtained from environmental measurements and insulation clothing level are analyzed…”
, an environmental condition  (page 451 Table IV: “HVAC operation (No/Yes)” “Windows opened (No/Yes)”; “Lighting (off/on)”; 

Additionally Tsuzuki_2002 makes obvious “wherein the experimental condition includes an 
experiment time (page 660: “… the duration of the experiment for each subject was 180 minutes. In the first 30 minutes… after the 30-minutes preparation period… subsequently, the subjects were interviewed at 30 minute intervals…”) an experiment location (page 659: “… the experiments were carried out in a climatic chambers… in Advanced Institute of Industrial Science and Technology, Tsubuka Japan and… in Japanese Idustrial Standards Center, Tsukuba, Japan…”), an experiment group (page 660: “one hundred and nine elderly and 100 young people were recruited through a local association for the elderly and a human resource company recruited the young people…” table 1 “subject group”)
information on a subject’s body belonging to the experiment group (page 660 Table 1: “age” “height” “weight” “BSA”), a heat insulating value of clothing (page 660: “clothing for the experiment consisted of cotton sweatshirts, sweatpants and calf-length socks… the subjects wore the clothing over underwear. The Clo value for the standardized outfit was measured at 0.63 using thermal manikin technique…”), 
an environmental condition (page 659: “… test chamber… the experiments were carried out in a climatic chamber… the five environmental conditions (23C/60%RH, 25C/60%RH, 27C/60%RH, 29C/60%RH…”); and an exercise loading condition (page 660: “… subjects were sedentary, sitting quietly, talking and reading magazines…”).

Claim 3. Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 teach all the limitations of claim 2 as outlined above. Campano_2017 also teaches “wherein the environmental condition includes a temperature, a relative humidity (page 451 table IV: “air temperature” “relative humidity”) 

Also Tsuzuki_2002 makes obvious “wherein the environmental condition includes 
a temperature, a relative humidity (page 659: “… test chamber… the experiments were carried out in a climatic chamber… the five environmental conditions (23C/60%RH, 25C/60%RH, 27C/60%RH, 29C/60%RH…” NOTE: this is degree Celcius and % relative humidity); and a wind speed (page 659 abstract: “… subjects were exposed to five conditions 23C, 25C, 27C, 29C, 31C with 60% Rh under insensible air flow…” NOTE: insensible air flow is no air flow).

Claim 5. The limitations of claim 5 are substantially the same as those of claim 2 and therefore claim 5 is rejected due to the same reasons as outlined above for claim 2.


Claim 8. The limitations of claim 8 are substantially the same as those of claim 2 and therefore claim 8 is rejected due to the same reasons as outlined above for claim 2. The additional limitations of “an apparatus” and “a first module” and “a second module” and “a third module” and “a fourth module” and “a fifth module” are made obvious by Blazerjecsyk_2014 which teaches “a computer program for calculating PMV” (page 520) and “… calculated using the BioKlima 2.6 software package. PET, PMV and SET( were calculated by Payman software and PT by the special PT module. The STATGRAPHCIS 2.1 software package was used for statistical analysis…” (page 522). These teachings teach software 

Claims 6, 9. Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 teach all the limitations of claims 5, 8 as outlined above. Tsuzuki_2002 teaches “wherein the step of predicting the age-specific thermal sensation vote includes variations in the simulated age-specific perceived temperature” (Figure 9).

Also Campano_2017 teaches “a step of predicting a linear regression model of the age specific thermal sensations vote” (Page 453 Fig 6)

Gang_2017 also teaches “a step of predicting a linear regression model of the age specific thermal sensations vote” (Figure 1)

(2) Claim 4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Campano_2017  in view of Tsuzuki_2002  in view of Gang_2017  in view of Blazerjecsyk_2014 in view of Ozeki_2004 (2004/0133406 A1).

Claim 4. Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 teach all the limitations of claim 1 as outlined above. Campano_2017 also teaches wherein the step of predicting the age-specific thermal sensation vote calculates a linear regression model for results of the thermal sensation vote to variations in the perceived termperature, in which a young group is applied to Equation (Page 453 Fig 6) 

Tsuzuki_2002 also teaches wherein the step of predicting the age-specific thermal sensation vote calculates a linear regression model for results of the thermal sensation vote to variations in the perceived termperature, in which a young group is applied to Equation   while an elderly group is applied to Equation  (page 663 Figure 9)

Gang_2017 also teaches wherein the step of predicting the age-specific thermal sensation vote calculates a linear regression model for results of the thermal sensation vote to variations in the perceived termperature, in which a young group is applied to Equation (page 177 Fig 1). 

While Campano_2017 and Tsuzuki_2002 and Gang_2017 each teach performing linear regression and developing an equation of the line associated with the data set and while the equations taught by Campano_2017 and Tsuzuki_2002 and Gang_2017 each take the claimed form of TSV = scaler X PT + Bias where the scaler and bias are numbers; none of the reference teach the specific values for the scaler or bias recited in the claim limitations.

Therefore Campano_2017 and Tsuzuki_2002 and Gang_2017 does not explicitly teach “equation 1 below, while an elderly group is applied to Equation 2 below: TSV = 0.13 x PT – 2.03 (Equation 1) TSV = 0.06 x PT + 1.06 (Equation 2).”

Nevertheless; this limitation is made obvious by Ozeki_2004 in Figure 9; Figure 10 block 309; par 89 – 90 Table 5 which teach to create a linear regression for different locations and teaches that the linear regression equation can covert the “SET*” value to the TSV value for that particular location. The SET* analogous to the claims PT in the claimed equations. Therefore the Office concludes Ozeki_2004 is teaches a technique to improve the TSV by calculating a linear regression model for results of the thermal sensation vote to variations in the perceived temperature (i.e., SET temperature). The findings in support of this conclusion are:
The prior art contained a “base” method or product upon which the claimed invention can be seen as an improvement as taught by at least Tsuzuki_2002 which teaches that the TSV is different for young and elderly and teaches “the calculated PMV for the elderly group was colder than the reported thermal sensation below 27C condition in Figure 9. It suggest that PMV is hard to evaluate the environment at low metabolic rate.” This teaches that there is a method which calculates the TSV but it is not accurate for at least older people.
The prior art contained a comparable device/method/product that is not the same as the base device/method that has been improved in the same was as the claimed invention as taught by Ozeki_2004 by teaching that the SET value can be adjusted to create an improved value for TSV using a linear regression model.
One of ordinary skill in the art could have applied this known improvement technique in the same way to the base device/method/product and the results would have been predictable to one of ordinary skill in the art. This is evidenced by the fact that each of Campano_2017, Tsuzuki_2001, Gang_2017 and Ozeki_2004 perform a linear regression on the particular data associated with their particular experiments. Therefore developing linear regression models for data is something that those of ordinary skill in the art are capable of doing.
While the particular numerical values in the claimed equation are not exactly the same as those found in the prior art references this does not make the claimed equations non-obvious because those numbers are merely a result of applying a regression analysis to a dataset and the linear regression process, as outlined above, is a known improvement and the claimed numbers, while different, would be an obvious outcome of applying the known improvement to a dataset that that is fitted by the line defined by the equations in the claim. The equations in the claim are simply lines with a particular slope and offset.

Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 and Ozeki_2004 are analogous art because they are from the same field of endeavor called thermal measurements. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tsuzuki_2002 and Ozeki_2004. The rationale for doing so would have been that Tsuzuki_2002 teaches that older and younger adults have different perceived temperatures compared to TSV. Ozeki_2004 teaches that you can adjust the perceived temperature with the TSV scale by performing a linear regression. Therefore it would have been obvious to combine Tsuzuki_2002 and Ozeki_2004 for the benefit of adjusting the TSV for the location and age of people in question to obtain the invention as specified in the claims.


Claims 7, 10. Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 teach the limitations of claims 5 and 8 as outlined above. While Tauzuki_2002 teaches that the reported thermal comfort is different than the calculated one for old and young and indicates a comfort scale between 25 and 27 degrees Celcius and while Campano_2017, Gang_2017 teach to perform a linear regression and while Blazerjecsyk_2014 teaches comparative thermal comfort scales (page 520 table 5) these “wherein the step of setting the comfort scale uses a calculating formula of a linear regression model of a linear equation type to determine the thermal comfort scale of the age-specific perceived temperature of the residents living in a certain area.”

Ozeki_2004; however, makes obvious “wherein the step of setting the comfort scale uses a calculating formula of a linear regression model of a linear equation type to determine the thermal comfort scale of the age-specific perceived temperature of the residents living in a certain area” in Figure 9; Figure 10 block 309; par 89 – 90 Table 5 which teach to create a linear regression for different locations and teaches that the linear regression equation can covert the “SET*” value to the TSV value for that particular location. The SET* analogous to the claims PT in the claimed equations. Therefore this teaches calculating a linear regression model of a linear equation to determine a conversion between bioclimatic indexes. 

Campano_2017 and Tsuzuki_2002 and Gang_2017 and Blazerjecsyk_2014 and Ozeki_2004 are analogous art because they are from the same field of endeavor called thermal measurements. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tsuzuki_2002 and Ozeki_2004. The rationale for doing so would have been that Tsuzuki_2002 teaches that older and younger adults have different perceived temperatures compared to TSV. Ozeki_2004 teaches that you can adjust the perceived temperature with the TSV scale by performing a linear regression. Therefore it would have been obvious to combine Tsuzuki_2002 and Ozeki_2004 for the benefit of adjusting the TSV for the location and age of people in question to obtain the invention as specified in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146